Exhibit 10.211

 

“CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.

 

SALES, MARKETING AND DISTRIBUTION
AGREEMENT

 

BY AND BETWEEN

 

CYGNUS, INC.

 

AND

 

SANKYO PHARMA INC.

 

--------------------------------------------------------------------------------


 

“CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.

 

SALES, MARKETING AND DISTRIBUTION AGREEMENT

 

THIS SALES, MARKETING AND DISTRIBUTION AGREEMENT (the “Agreement”) is made and
entered into as of July 8, 2002, by and between CYGNUS, INC., a Delaware
corporation with its principal place of business at 400 Penobscot Drive, Redwood
City, California 94063 (“Cygnus”) and SANKYO PHARMA INC., a Delaware corporation
with its place of business at Two Hilton Court, Parsippany, New Jersey 07054
(“Sankyo”).  Cygnus and Sankyo are referred to herein individually as a “party”
and collectively as the “parties.”

 

RECITALS

WHEREAS:

 

A.                                   The parties entered into a Co-Promotion
Agreement on November 28, 2001 relating to the sales and marketing in the United
States of Cygnus’ reverse iontophoresis glucose monitoring products (the
“Co-Promotion Agreement”);

 

B.                                     The parties now wish to supersede and
completely replace the Co-Promotion Agreement with this Sales, Marketing and
Distribution Agreement as of the date set forth above;

 

NOW, THEREFORE, for good and valid consideration, the parties agree to the
following terms and conditions set forth herein:

 

1.             DEFINITIONS

 

Unless specifically provided otherwise, capitalized terms used in this
Agreement, whether used in the singular or plural, shall have the meanings
specified below.

 

1.1           “Advertising and Promotional Amount” [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.]

 

1.2           “Affiliate” of a person, firm or entity means any entity
controlled by, under common control with, or controlling such person, firm or
entity.  For purposes of this Section 1.2, “control” shall mean direct or
indirect beneficial ownership of fifty percent (50%) or more of the voting stock
or other voting interest, of a corporation, partnership or other business
organization, or the possession of the power to direct the management and
policies of a person, firm or entity, whether through ownership of voting
securities, by contract, or otherwise.

 

1.3           “Calendar Quarter” shall mean the respective periods of three (3)
consecutive calendar months ending in March 31, June 30, September 30 and
December 31.

 

1.4           “Competitive Product” means any glucose monitoring product of a
party other than Cygnus.

 

1.5           “Cygnus Copyrights” has the meaning set forth in Section 9.3.

 

1.6           “Cygnus Intellectual Property Rights” has the meaning set forth in
Section 8.2(b).

 

2

--------------------------------------------------------------------------------


 

1.7           “Cygnus Know-How” shall mean all information and data, technical
information, trade secrets, specifications, instructions, processes, formulae,
materials, expertise and information (whether or not patentable) relating to the
Product, processes for its manufacture, its manufacture, development, use or
marketing or methods of using the Product known to Cygnus, an Affiliate,
designee, licensee or sublicensee thereof as of the Effective Date or developed
or acquired by Cygnus, an Affiliate, designee, licensee or sublicensee thereof
at any time during the Term.

 

1.8           “Cygnus Patent Rights” shall mean all U.S. patent rights owned or
controlled by or licensed to Cygnus or an Affiliate thereof, as of the Effective
Date or at any time during the Term, relating to the Product, including, but not
limited to, its development, processes for its manufacture, use of the Product
or methods of using the Product as well as any improvements thereof.  Cygnus
Patent Rights shall include all U.S. patents and U.S. patent applications, all
U.S. divisionals, U.S. continuations, U.S. substitutions, U.S.
continuations-in-part, U.S. re-examinations, U.S. reissues, U.S. extensions,
U.S. registrations and the like of the foregoing.  Cygnus Patent Rights shall
also include Cygnus’, or any Affiliate’s, share of any U.S. patent rights
relating to the Product jointly owned by Cygnus or such Affiliate of Cygnus. 
Attached hereto as Exhibit B is a list of U.S. patents owned by Cygnus or
licensed by Cygnus relating to the Product as of the Effective Date.  Cygnus
will update such U.S. patents relating to the Product on an annual basis during
the Term of the Agreement, which such updates shall replace Exhibit B hereto. 
Cygnus Patent Rights shall not include any patent rights outside of the United
States.

 

1.9           “Cygnus Trademarks” has the meaning set forth in Section 9.1.

 

1.10         “Effective Date” is the date first set forth above in this
Agreement.

 

1.11         “FDA” means the U.S. Food and Drug Administration, and any
successor United States governmental agency or division thereof responsible for
approving a Product in the Territory.

 

1.12         “Net Sales by Cygnus” [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

(a)                                  [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.];

 

(b)                                 [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.];

 

(c)                                  [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

 

(d)                                 [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

(e)                                  [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

 

1.13                           “Net Sales by Sankyo” [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.]

 

(a)                                  [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.];

 

3

--------------------------------------------------------------------------------


 

(b)                                 [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

(c)                                  [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

 

For purposes of this Agreement, “Net Sales” not qualified by either “by Cygnus”
or “by Sankyo” shall refer to the aggregate of Net Sales by Cygnus and Net Sales
by Sankyo.

 

1.14         “Product Launch Date” shall be defined as April 1, 2002.

 

1.15         “Product” means any of Cygnus’ reverse iontophoresis (i.e., using
electric current for sampling a substance from a human) glucose monitoring
products, including, but not limited to, [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.]

 

1.16         “Proprietary Information” of a party means

 

(a)                                  all inventions, processes, materials,
know–how and ideas of such party including but not limited to Cygnus
Intellectual Property Rights;

 

(b)           non–public financial information concerning such party;

 

(c)                                  in the case of Cygnus, among other
information, Cygnus’ research and development and  new product plans, and, in
the case of Sankyo, among other information, Sankyo’s Sales, Marketing and
Distribution Plans, unless and until publicly announced;

 

(d)                                 in the case of Cygnus until such time as
Sankyo assumes distribution pursuant to Section 3.1, the customer list of
purchasers of the Product; and, in the case of Sankyo, the list of health care
professionals who are called on or targeted by Sankyo and after such time as
Sankyo assumes distribution pursuant to Section 3.1,the customer list of
purchasers of the Product; and

 

(e)                                  any other information designated as
confidential by such party in writing; provided that no oral or visual
communications shall be deemed confidential unless confirmed in writing to be so
within thirty (30) calendar days of the time such information is orally or
visually communicated (however such information shall be maintained as
confidential during this thirty (30) calendar day period), and provided further
that Proprietary Information shall not include any information that is:

 

(i)                                     already in the possession of the
receiving party at or before the time of disclosure hereunder as shown by the
receiving party’s files existing at the time of disclosure antedating the date
of disclosure; or

 

(ii)                                  now or hereafter publicly known or
otherwise known by the receiving party through no wrongful act of the receiving
party (provided that if Proprietary Information becomes publicly known, this
shall not excuse a prior disclosure by the receiving party); or

 

4

--------------------------------------------------------------------------------


 

(iii)                               lawfully received by the receiving party
from a third party without obligation of confidence; or

 

(iv)                              developed by the receiving party or its
Affiliates independent of any disclosure made hereunder as shown by the
receiving party’s files; or

 

(v)                                 required by law to be disclosed by the
receiving party, provided that the disclosing party is given ten (10) calendar
days written notice of the legal requirement.

 

1.17         “Regulatory Approval” of a Product means FDA approval to sell such
Product in the Territory.

 

1.18         “Sales, Marketing and Distribution Plan” shall mean, for any
period, a written plan that has been reviewed by the Steering Committee as
defined in Section 7.1 and sets forth for such period the plan and budget for
the detail levels, advertising, marketing and sale of the Product, including a
Product sales forecast for the upcoming year.  Sankyo will be responsible for
developing Sales, Marketing and Distribution Plans.

 

1.19         “Sales Year” shall mean, with respect to the first Sales Year, the
twelve (12) month period commencing on the Product Launch Date and, with respect
to subsequent Sales Years, each successive twelve (12) month period thereafter.

 

1.20         “Sankyo Gross Profit” [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.]

 

1.21         “Term” has the meaning set forth in Section 11.1.

 

1.22         “Territory” means the United States and its territories and
commonwealth possessions only and does not include any other countries.

 

2.                                      RIGHT OF SALES AND MARKETING

 

2.1           Appointment.  Cygnus hereby grants to Sankyo the exclusive right
to sell and market the Product in the Territory during the Term upon the terms
and conditions set forth herein. Cygnus also grants to Sankyo an exclusive
license under the Cygnus Intellectual Property Rights to offer for sale and sell
the Product in the Territory during the Term, and a non-exclusive license under
the Cygnus Intellectual Property Rights to use the Product in the Territory
during the Term, only as set forth under the terms and conditions of this
Agreement. Additionally, Cygnus grants to Sankyo a non-exclusive license to
manufacture or have a third-party manufacture the Product for sale in the
Territory during the Term, and a non-exclusive license under the Cygnus
Intellectual Property Rights to make and have made the Product for sale in the
Territory during the Term, provided however that Sankyo will only manufacture or
have a third-party manufacture the Product for sale in the Territory in the
event that either an Anticipatory Breach as defined in Section 14.1 has occurred
and the conditions of Section 14.2 have been met, or Sankyo exercises its option
to manufacture under Section 5.4(h).  Notwithstanding these rights granted to
Sankyo, (i) Cygnus or its designee shall continue to take and fulfill orders and
receive payment for the Product until such time as Sankyo assumes distribution
responsibilities under Section 3.1; and

 

5

--------------------------------------------------------------------------------


 

(ii) Cygnus, its Affiliates, designees, licensees and/or its sublicensees may
promote the Product in the Territory through the use of additional field sales
personnel to detail health care professionals.  In the event that Cygnus
utilizes the services of such Affiliates, designees, licensees and/or
sublicensees in the Territory, then Cygnus shall obtain the prior written
consent of Sankyo before entering into an agreement or other business
arrangement with such third party and, if such consent is obtained, Cygnus shall
provide Sankyo under confidentiality with the terms and conditions of the
agreement or other business relationship.  Sankyo’s consent shall not be
unreasonably withheld, and Sankyo shall have reasonable grounds to withhold
consent in the event such third party is a competitor of Sankyo. Any and all
sales generated as a result of Cygnus efforts under subparagraphs (i) and (ii)
of this Section 2.1 [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.].  Sankyo
shall have no rights, whether explicit or implied, to the Product outside of the
Territory under any term or condition of this Agreement.

 

2.2           Consideration.  In consideration of Cygnus’ grants to Sankyo of a
right of sales and marketing, a right of distribution, and a right of
manufacture, all pursuant to Section 2.1, Sankyo shall pay to Cygnus milestone
payments totaling fifteen million dollars ($15,000,000) as follows: (i) twelve
and one-half million dollars ($12,500,000) within ten (10) calendar days of the
Effective Date of this Agreement, and (ii)  two and one-half million dollars
($2,500,000) within ten (10) calendar days of Cygnus’ supplemental PMA
application (FDA number P990026/S08), for use of the GlucoWatch® Biographer in
children and adolescents (ages 7-17) being approved by the FDA.

 

2.3           Payments.  In consideration for Sankyo’s sales and marketing
activities in the Territory under Section 4.1 during the Term and commencing on
the Product Launch Date, Cygnus shall pay to Sankyo [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.]  If this Agreement is extended pursuant to Section
11.1, the parties will negotiate in good faith the Sales and Marketing Fee for
subsequent periods.

 

2.4           Deferral of Payments. [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.].  Furthermore, commencing upon the Effective Date of this Agreement until
such time as Cygnus has fully paid all such deferred Sales and Marketing Fees
and Advertising and Promotion Amount reimbursement, Cygnus shall abide by the
Negative Covenants set forth in Exhibit D hereto. In the event that this
Agreement shall terminate under Section 11.1, Section 11.2, Section 11.3,
Section 11.4 and Section 11.5, and termination by Cygnus under Section 11.6, any
and all deferred Sales and Marketing Fees and Advertising and Promotion Amount
reimbursement shall become due and payable.   Within [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] Cygnus files with the U.S. Securities and Exchange
Commission its quarterly (10-Q) financial report for the last Calendar Quarter
within a given Sales Year, Cygnus will report in writing to Sankyo as to the
Cygnus Product Profit for the previous Sales Year.

 

2.5           Reports and Payments. Until such time as Sankyo assumes
distribution pursuant to Section 3.1, within [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.] of the end of each Calendar Quarter, Cygnus shall provide a
written statement to Sankyo of Net Sales by Cygnus of the Product in the
Territory during such Calendar Quarter.  Thereafter, within [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of the end of

 

6

--------------------------------------------------------------------------------


 

each Calendar Quarter, Sankyo shall provide Cygnus a written statement of Net
Sales by Sankyo of the Product in the Territory during such Calendar Quarter. 
Such written statements shall include [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of the Product and all itemized deductions and calculated Net
Sales as described in Section 1.12 and Section 1.13.  Such written statement
shall also be signed by a duly authorized representative of the party on behalf
of that party and shall show such Net Sales during such Calendar Quarter, and
the amount due and payable to Sankyo pursuant to Section 2.3.  Net Sales shall
be calculated as set forth in Section 1.12 and Section 1.13 and shall be
consistent with accounting methods used by Cygnus and/or Sankyo in preparing and
maintaining its books and records.  Except as set forth in Section 2.4, Cygnus
shall make the payments specified in Section 2.3 to Sankyo on a [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] basis within [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] after the end of each Calendar Quarter if the
payments are based on Net Sales by Cygnus, and within [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] after receipt of the written statement of Net Sales
by Sankyo, during the Term with respect to amounts that become due and payable
during the preceding quarter.

 

2.6           Manner of Payment.  All payments to Sankyo under Section 2.3 shall
be made by wire transfer in U.S. dollars.  Late payments shall bear interest at
the lower of (a) the prime rate as quoted from time to time by Bank of America
plus 1%, or (b) the maximum rate permitted by law.

 

3.             RIGHT OF DISTRIBUTION

 

3.1           Appointment.[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]. 
In addition, as of the date Sankyo provides written notice of its ability to
assume distribution responsibilities under this Agreement, [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.].  Pursuant to Section 3.2 and Section 3.3,
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], Cygnus will grant to Sankyo
the non-exclusive right during the Term to distribute the Product in the
Territory.  [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], such
non-exclusive right shall become an exclusive right to distribute the Product in
the Territory during the Term under the terms and conditions herein.

 

3.2           Subject to Section 3.1, [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of written notice from Sankyo of Sankyo’s ability to assume
distribution responsibilities under this Agreement.

 

3.3           Subject to Section 3.1, Cygnus shall attempt to make the
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

4.             RESPONSIBILITIES AND OBLIGATIONS OF SANKYO

 

4.1           During the Term, and with respect to each Product in the Territory
for which Regulatory Approval has been obtained, Sankyo will at its sole cost
and expense:

 

(a)                                  use its commercially reasonable efforts to
market, sell and support (through education and training of health care
professionals and customers) the Product on a continuing basis;

 

7

--------------------------------------------------------------------------------


 

(b)                                 comply with good business practices and all
applicable laws and regulations;

 

(c)                                  promptly notify Cygnus or its designee of
any Product complaints or adverse patient reactions according to Section 4.3 and
any actual or potential governmental actions relevant to any Product;

 

(d)                                 not make any false claims, representations,
warranties or guarantees to any third party with respect to the specifications,
features, capabilities or intended use of the Product;

 

(e)                                  deploy initially a minimum of fifty (50) of
its specialty sales representatives to sell the Product and, by [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] and thereafter, deploy a minimum of one
hundred (100) of its specialty sales representatives to sell the Product.  These
specialty sales representatives will target [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] physicians for the Product [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] and will deliver a minimum of [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] Product details to [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.] physicians and associated health care professionals in 2002 and
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] Product details annually
thereafter;

 

(f)                                    commencing [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.], provide support in the minimum form of [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] details through its national primary care
sales representatives (currently approximately 450 primary care sales
representatives, which approximate number is to be maintained or increased
during the Term of this Agreement unless Sankyo provides a commercially
reasonable basis for decreasing this number);

 

(g)                                 support the sales forces set forth in
Section 4.1(e) and Section 4.1(f) through its sales operations and training
programs, personnel and systems;

 

(h)                                 utilize its managed care personnel
(currently approximately 20 managed care specialists, which approximate number
is to be maintained or increased during the Term of this Agreement unless Sankyo
provides a commercially reasonable basis for decreasing this number) to conduct
and administer contracting and pull-through programs within managed care
accounts;

 

(i)                                     utilize its medical manager group
(currently approximately 20 personnel, which approximate number is to be
maintained or increased during the Term of this Agreement unless Sankyo provides
a commercially reasonable basis for decreasing this number) to support the
activities of the sales forces set forth in Section 4.1(e) and Section 4.1(f) as
well as the managed care personnel set forth in Section 4.1(h);

 

8

--------------------------------------------------------------------------------


 

(j)                                     prepare all marketing, sales,
educational, training and communication materials, graphical treatment of
Product labeling (excluding the Patient Information Sheet),  including Product
websites (e.g., glucowatch.com and other website domain names having glucowatch
therein and owned by Cygnus), subject to review by Cygnus through a designated
person who will participate in Sankyo’s review process, for marketing and sale
of the Product to consumers, third-party distributors, managed care
organizations, health care professionals,  (the “Sales and Marketing
Materials”). Sankyo shall include the trademarks and/or company logos of Cygnus
on such Sales and Marketing Materials;

 

(k)                                  develop and produce sales force training
materials for the Sankyo sales force;

 

(l)                                     spend a minimum of [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] in Advertising and Promotional Amount as
defined in Section 1.1, and subject to Section 5.1(k), in the calendar year
2002. For the calendar year 2002, Cygnus’ “Promotional Amount” as defined in
Section 1.16 of the Co-Promotion Agreement of November 28, 2001, spent in 2002
will apply toward this minimum amount for 2002.[CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.] ;

 

(m)          prepare a Sales, Marketing and Distribution Plan as set forth in
Section 1.18;

 

(n)                                 distribute the Product in the Territory
during the Term pursuant to Section 3.1, and shall enter into, and administer,
agreements with third-party distributors, including but not limited to wholesale
distributors, retail distributors and durable medical equipment distributors;

 

(o)                                 keep for five (5) years after termination of
this Agreement records of information relating to the Product; and

 

(p)                                 market, sell and distribute the Products to
the total and complete exclusion of any and all Competitive Product.

 

4.2           Reports.  At least quarterly and whenever reasonably requested by
Cygnus, Sankyo will provide Cygnus with all current sales and marketing
information relating to the Product, including, without limitation, a
confidential written summary describing the number and type of details
performed, as well as any research and competitive analysis.  Sankyo will on a
daily basis provide Cygnus a copy of its daily sales report, which is generated
by Sankyo in the ordinary course of business.  In addition, upon reasonable
request by Cygnus, Sankyo will provide Cygnus with current confidential
information regarding potential medical professionals contacted by Sankyo.  All
reports provided by Sankyo to Cygnus shall be treated as Proprietary Information
unless otherwise agreed to in writing by Sankyo.

 

4.3           Adverse Event Reporting (“AER”). Sankyo shall report all suspected
AERs to Cygnus’ Regulatory Department or its designee, via telephone at
1-866-GLWATCH or to such other number as Cygnus may designate, as soon as
possible but in no event later than two (2) business days of receipt of such
information by any employee of Sankyo. For the purposes of this Section 4.3, AER
shall mean any adverse medical event in or complaint by a patient who uses the

 

9

--------------------------------------------------------------------------------


 

Product (as defined by Parts 803 and 820 of the U.S. Code of Federal Regulations
Chapter 21 and any other applicable definitions in regulations promulgated by
the FDA) that require reporting by Cygnus to the FDA.  If requested, Sankyo will
make reasonable efforts to assist Cygnus, or its designee, in obtaining AER
follow-up information from reporters initially identified by Sankyo.  Cygnus
shall retain responsibility for all FDA reporting requirements, and Sankyo shall
have no responsibility to report any AER to the FDA.

 

5.             RESPONSIBILITIES AND OBLIGATIONS OF CYGNUS

 

5.1           During the Term and with respect to each Product in the Territory,
Cygnus will at its sole cost and expense:

 

(a)                                  use its commercially reasonable efforts to
conduct all research, development, legal, clinical and regulatory (including
labeling) activities relating to the Product;

 

(b)                                 use its commercially reasonable efforts to
obtain and maintain Cygnus Intellectual Property Rights, maintain the UC License
Agreement, maintain the glucowatch.com domain name and other website domain
names having glucowatch.com therein and owned by Cygnus, and obtain and maintain
all Regulatory Approvals in the Territory relating to the Product;

 

(c)                                  prepare all Product labeling including
patent marking, provided that Sankyo’s name and corporate logo, in a size
comparable to the size of Cygnus’ name and corporate logo, will be added to the
Product labeling as soon as practicable after Sankyo assumes distribution
pursuant to Section 3.1, and determine the Product name;

 

(d)                                 handle warranty obligations for the Product,
in accordance with the terms of the product warranty provided with the Product;

 

(e)                                  provide all customer support (wherein
customer support is in the form of telephonic, email and mail consultation to
patients who have purchased the Product);

 

(f)                                    provide technical information to Sankyo
so that Sankyo can develop and produce training, and sales and marketing
materials;

 

(g)                                 provide Sankyo with a copy of all reported
AERs and provide Sankyo a monthly summary of the customer service and technical
support inquiries;

 

(h)                                 continue to use its commercially reasonable
efforts to develop and obtain Regulatory Approval for additional indications and
future Products;

 

(i)                                     take and fulfill orders and receive
payment for Product sold to third-party customers pursuant to Section 2.1(i)
until such time as Sankyo assumes distribution pursuant to Section 3.1;

 

10

--------------------------------------------------------------------------------


 

(j)                                     be responsible for any advertising and
promotional costs incurred by Cygnus, its Affiliates, designees, licensees
and/or sublicensees, in the event that Cygnus, its Affiliates, designees,
licensees and/or sublicensees promote the Product pursuant to Section 2.1(ii),
and such promotional costs will not be applied to the Advertising and
Promotional Amount.  Furthermore, in such event, marketing direction for the
Product will be provided by Sankyo; and

 

(k)                                  reimburse Sankyo for Sankyo’s Advertising
and Promotion Amount for the 2002 calendar year, wherein such reimbursement
amount will not exceed  ten million dollars ($10,000,000) minus the amount spent
by Cygnus in 2002 for its “Promotional Amount” as defined in Section 1.16 of the
Co-Promotion Agreement of November 28, 2001.  Cygnus shall notify Sankyo in 2003
of such Promotional Amount spent by Cygnus in 2002, and Sankyo will then invoice
Cygnus for the reimbursement amount.

 

5.2           Regulatory Notification to Sankyo.  During the Term Cygnus will
notify Sankyo promptly (and in any event within two (2) business days) of its
receipt of information from the FDA:

 

(a)                                  that raises any material concerns regarding
the safety or effectiveness of the Product or would affect Product labeling;

 

(b)                                 that indicates a material liability for
either party arising in connection with the Product;

 

(c)                                  that, in Cygnus’ opinion, is reasonably
likely to lead to a recall or market withdrawal of the Product.  Information
that shall be disclosed pursuant to this Section 5.2 shall include, but not be
limited to, the items in Section 5.2(e) and (f);

 

(d)                                 of any materially adverse action of the FDA
or any other governmental or regulatory authority in the Territory relating to:

 

(i)                                     inspections of manufacturing,
distribution or other related facilities;

 

(ii)                                  inquiries concerning clinical
investigation activities (including inquiries of investigators, clinical
monitoring organizations and other related parties); and

 

(iii)                               any communication specifically involving the
manufacture, marketing, sale,  or distribution of the Product or any other
reviews or inquiries relating to the Product;

 

(e)                                  of a receipt of a “Warning Letter” or other
correspondence relating to the Product from the FDA or any other governmental or
regulatory authority in the Territory; and

 

(f)                                    of an initiation of any governmental or
regulatory authority investigation, detention, seizure or injunction concerning
the Product in the Territory.

 

11

--------------------------------------------------------------------------------


 

5.3           Recalls or Other Corrective Action.  Cygnus shall have sole
responsibility and shall make all decisions in its sole discretion with respect
to any recall, market withdrawals or any other corrective action related to the
Product, including the right to cease all sales of Product in the Territory or
the sales and marketing of the Product in the Territory.  Cygnus shall promptly
notify Sankyo of all recalls and all other decisions or notifications
(including, without limitation, notifications to or from the FDA) relating to
recalls, market withdrawals or other such corrective action relating to the
Product.  At Cygnus’ request, Sankyo shall use its commercially reasonable
efforts to assist Cygnus in conducting such recall, market withdrawal or other
corrective action, and any documented out-of-pocket costs incurred by Sankyo
with respect to participating in such recall, market withdrawal or other
corrective action shall be reimbursed by Cygnus.  In the event that a Product
recall, market withdrawal or corrective action results in the situation where
there are no Net Sales of any Product due to Product recall, market withdrawal
or corrective action, then the Term will be extended for [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] such recall, market withdrawal or corrective action
is in effect, however, the Advertising and Promotional Amount set forth in
Section 4.1(l) shall be suspended during the time period where there are no Net
Sales of any Product.  In the event that there are no Net Sales of any Product
for [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] , then Sankyo may
terminate this Agreement pursuant to Section 11.3.

 

5.4           Supply.

 

(a) Supply Agreement. The parties will execute a supply agreement within
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the Effective Date of
this Agreement containing the terms and conditions set forth below and other
such terms and conditions that are customarily found in an agreement of this
nature (the “Supply Agreement”).

 

(b) The price at which Cygnus will sell the Product to Sankyo (the “Transfer
Price”) will be, for the first [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.] following the Product Launch, [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.], for the subsequent [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.],
and thereafter for the remaining Calendar Quarters in the initial Term,
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.].   From time to time, the
parties may amend the amounts set forth in Exhibit C as mutually agreed. If this
Agreement is extended pursuant to Section 11.1, the parties will negotiate in
good faith the Transfer Price for subsequent periods.

 

(c) The price at which Cygnus will sell the Product to Sankyo for use as
professional samples or as practice units will be [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.].

 

(d) Sankyo will provide Cygnus rolling [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] forecasts for the Product in the Territory, which will be updated
on a [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] basis.  Such forecasts
will take Cygnus’ manufacturing capacities into account, and will contain
binding and non-binding forecasts, to be set forth in the Supply Agreement. 
Furthermore, to ensure that there is no interruption of supply to Product
customers, Sankyo will maintain a minimum of [CONFIDENTIAL TREATMENT REQUESTED
BY CYGNUS, INC.] inventory during the [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] Sales Years and a

 

12

--------------------------------------------------------------------------------


 

minimum of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] inventory during
the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] Sales Years.  Sankyo will
place orders at least [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] in
advance, and Sankyo will pay Cygnus [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.] of the Transfer Price upon placement of such orders and will pay the
remaining [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of the Transfer
Price upon acceptance of shipment.

 

(e) In the case of returned Product from patients under Cygnus’ warranty policy,
Cygnus will provide the Patient with either a replacement or repair.  In all
other cases, the Supply Agreement will set forth the terms and conditions of
such returns.

 

(f) The parties will enter into a mutually agreed upon Quality Agreement that
will contain provisions including but not limited to document retention,
deviations and out-of-specification results, audit and inspection rights,
Product acceptance/release/Certificate of Analysis requirements, quality
control, FDA reporting requirements, and the like.

 

 (g) Cygnus shall use its commercially reasonable efforts to supply Product (for
trade purposes, practice units and samples) during the Term in sufficient
quantities to meet forecasted amounts of demand set forth in the Sales,
Marketing and Distribution Plan.  Cygnus will, from time to time, at Sankyo’s
written request, promptly inform Sankyo of all material problems relating to
Cygnus’ inventory levels and ability to continue supply of the Product to meet
forecasted amounts of demand set forth in the Sales, Marketing and Distribution
Plan.

 

(h) Failure of Supply. Option to Manufacture.  In the event that for any reason
(other than by a Force Majeure Act, as defined in Section 15.10), (i) Cygnus is
unable to supply on a timely basis at least [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of the volume of all-ordered Product during a Calendar Quarter and
(ii) such orders are not greater than the forecasted Product requirements
included in the then current Sales, Marketing and Distribution Plan, then the
Term will be extended for twice the number of days Cygnus is unable to supply on
a timely basis at least [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of
the volume of all-ordered Product.  In the event that the failure to supply
continues for [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] , then Sankyo
has the option, at its sole discretion, to either terminate this Agreement
pursuant to Section 11.4 or exercise its right to manufacture or have
manufactured the Product for sale in the Territory during the Term pursuant to
Section 2.1.  From time to time, the parties will exchange information relating
to orders, inventory levels and backlog.

 

6.             OBLIGATIONS OF BOTH PARTIES

 

6.1           Records and Audit Rights.  Each party shall keep and maintain
complete and accurate books and records reflecting all information necessary or
useful in verifying the accuracy of all reports delivered and payments made
under this Agreement and such books and records are proprietary to that party. 
Each party (the “Auditing Party”) shall have the right to audit, or cause its
independent auditor to audit, the books and records of the other party (the
“Audited Party”) as they relate to such reports and payments, provided that any
accountant agrees in writing to keep

 

13

--------------------------------------------------------------------------------


 

all information confidential, except as needed to disclose any discovered
discrepancies and provided further that such audit:

 

(a)                                  is conducted during normal business hours;

 

(b)                                 is conducted no more often than once per
year (unless a discrepancy resulting in a payment in excess of one hundred
thousand dollars ($100,000) is discovered in favor of the Auditing Party, in
which case the audits may be conducted semi-annually);

 

(c)                                  is conducted only after the Auditing Party
has given ten (10) calendar days prior written notice to the Audited Party. The
Auditing Party shall bear the full cost and expense of such audit, unless a
discrepancy resulting in a payment in excess of the one hundred thousand dollars
($100,000) in favor of the Auditing Party is discovered, in which event the
Audited Party shall bear the full cost and expense of such audit, however this
amount shall not exceed fifty thousand dollars ($50,000) and any costs or
expenses in excess of this amount shall be borne by the Auditing Party. 
Regardless of the amount of discrepancy discovered, all discrepancies (and
interest thereon) shall be immediately due and payable by the party found to
have caused the discrepancy. All books and records relating to either party’s
obligations under this Agreement shall be retained by such party for five (5)
years after the Term; and

 

(d)                                 in the case of a dispute as to the alleged
discrepancy found, the parties shall hire an independent third-party accountant
and shall bear equally the costs or expenses of such independent third-party
accountant.

 

6.2           Insurance.  During the Term and in the Territory, Cygnus and
Sankyo each will purchase and maintain in full force and effect, with a
responsible insurance carrier, the insurance coverage and amounts typical in the
medical devices industry for the type of activities performed by each of the
parties for similarly positioned and sized companies.  Specifically, Cygnus will
be solely responsible for insuring against product liability claims arising
from, or relating to, the Product in the Territory.  Cygnus shall maintain
product liability insurance throughout the Term in an amount of at least
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] on a “per occurrence” basis
with an insurance company rated at least A-3 by Best’s rating guide. Sankyo
shall be added as an additional insured on Cygnus’ product liability insurance
policy.  Sankyo shall maintain all insurance necessary for its obligations
throughout the Term in the Territory in an amount of at least [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] on a “per occurrence” basis with an
insurance company rated at least A-3 by Best’s rating guide.  Cygnus shall be
added as an additional insured of Sankyo’s insurance policy.  Each party shall
provide the other with a certificate of insurance and shall keep such policy
current.  Each such insurance policy shall provide for at least thirty (30)
calendar days prior written notice to Cygnus and Sankyo of the cancellation or
any substantial modification of the terms of coverage.

 

6.3           Governmental Approvals; Compliance with Law. Cygnus and Sankyo
each shall make all filings with government authorities as shall be required by
applicable laws in connection with

 

14

--------------------------------------------------------------------------------


 

this Agreement and the activities contemplated hereunder.  In fulfilling its
obligations under this Agreement, Cygnus and Sankyo each agrees to comply in all
material respects with all applicable laws.

 

6.4           Cooperation.  The parties will work together to perform their
obligations under this Agreement. Sankyo may, upon reasonable advance notice, at
Sankyo’s cost, visit facilities where the Product is being manufactured, stored,
tested or shipped during normal business hours.  Cygnus may, upon reasonable
advance notice, have its personnel accompany the Sankyo sales force in the field
to observe Sankyo’s field sales activities relating to the Product and Cygnus
may, from time to time, contact health care professionals to obtain feedback on
the Product.  During the transition period prior to Sankyo’s exclusive
distribution of Product, the parties will work together to facilitate an orderly
transition, to keep each other informed of possible overlapping activities, and
to enter channels of distribution other than direct-to-patient as soon as
practicable.  Throughout the Term of this Agreement, each party will execute all
necessary consents or other required documents to enable the other party to
perform its obligations hereunder.

 

6.5           Responsibility.  Other than the payments specifically set forth in
this Agreement, there shall be no other payments made by the parties to each
other.  Neither party shall be responsible for the costs and expenses, whether
external or internal and whether direct or indirect, including salaries and
travel, of the other party.

 

7.             MANAGEMENT OF RELATIONSHIP

 

7.1           Steering Committee.  Within twenty (20) calendar days from the
Effective Date, the parties will form a Steering Committee consisting of three
(3) people from each party (the “Steering Committee”).  A representative from
each party shall serve as co-chairpersons of the Steering Committee.  The
Steering Committee may establish one or more subcommittees as appropriate. The
Steering Committee shall meet at least quarterly, and shall document their
meetings in written minutes, to:

 

(a)                                  review the sales, marketing and
distribution of the Product in the Territory, including a review and update of
the Sales, Marketing and Distribution Plan at least annually;

 

(b)                                 discuss actions to foster the attainment of
sales objectives;

 

(c)                                  review current marketing, distribution,
sales and pricing strategies, including amount and form of discount and rebate
programs;

 

(d)                                 coordinate  activities between Sankyo and
Cygnus, its Affiliates, designees, licensees and/or its sublicensees who are
promoting the Product for Cygnus pursuant to Section 2.1(ii);

 

(e)                                  review Sankyo’s efforts to develop and
implement strategies of institutional, governmental and managed care marketing
and contracting;

 

15

--------------------------------------------------------------------------------


 

(f)                                    review Cygnus’ obligations under Section
5.1 and receive updates from Cygnus on other significant activities relating to
its obligations under Section 5.1, including an annual review of Cygnus
Intellectual Property Rights in the Territory;

 

(g)                                 review Cygnus’ proposed product development
as set forth in Section 5.1(h) in light of marketing issues regarding the
Product;

 

(h)                                 review Sankyo’s obligations under Section
4.1;

 

(i)                                     review, and if necessary, amend the
schedule set forth in Exhibit C hereto;

 

(j)                                     resolve any disputes pursuant to Section
7.1; and

 

(k)                                  agree upon the initial Sales, Marketing and
Distribution Plan.

 

Each party may change its members of the Steering Committee at any time upon
written notice, and each party will cause its members of the Steering Committee
to act reasonably, in good faith and consistent with the terms and conditions of
this Agreement.  The Steering Committee may take action only by the unanimous
written consent of all members, as indicated by all members signing the written
minutes.  If an issue remains unresolved after good faith consideration by the
Steering Committee for thirty (30) calendar days, any Steering Committee member
may submit it to the Executive Officers of the parties for resolution. The
initial Sales, Marketing and Distribution Plan shall be mutually agreed upon by
Sankyo and Cygnus.

 

7.2           Executive Officers.  Each party shall designate an “Executive
Officer” of its company who will be available in the event of any dispute that
has not been resolved by the Steering Committee in accordance with Section 7.1.
The Executive Officer must be at least at the level of an officer of the
company.  The initial Executive Officers shall be designated within twenty (20)
calendar days of the Effective Date.  The Executive Officers shall attempt in
good faith to resolve any issue presented to them by the Steering Committee.  In
the event that an issue relates to Cygnus’ particular manner of implementing its
responsibilities and obligations under Section 5.1, the Executive Officer from
Cygnus shall make the final determination.  In the event that an issue relates
to Sankyo’s particular manner of implementing its responsibilities and
obligations under Section 4.1, the Executive Officer from Sankyo shall make the
final determination.  Any other issue will be deemed not to be resolved if the
Executive Officers are unable to resolve it within thirty (30) calendar days
after attempting in good faith to do so.

 

8.             REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1           Mutual Representations.  Each party represents, warrants and
covenants to the other as follows:

 

(a)                                  Existence and Authority.  It is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the corporate power and authority
to execute, deliver and perform this Agreement.  The execution of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action

 

16

--------------------------------------------------------------------------------


 

on its part and do not conflict with the terms or conditions of any contract,
agreement, arrangement or understanding to which such party is subject.

 

(b)                                 Enforceability.  This Agreement is a valid
and binding obligation of said party, enforceable against it in accordance with
its terms.

 

(c)                                  Litigation.  There is no action, suit,
proceeding or investigation pending or, to its knowledge, threatened before any
court or administrative agency against said party which could, directly or
indirectly, reasonably be expected to materially affect its ability to perform
its obligations hereunder or the marketability of the Product.

 

(d)                                 Compliance with Laws.  Each party shall
fully comply in all material respects with all applicable federal, state and
local laws, rules, regulations or ordinances with respect to its obligations
hereunder and shall obtain and maintain all licenses, permits, approvals and
other authorizations applicable to it in order to enable it to perform its
obligations hereunder.

 

8.2           Cygnus’ Representations.  Cygnus hereby represents, warrants and
covenants to Sankyo as follows:

 

(a)                                  Product Specifications.  All sample Product
delivered by or for Cygnus to Sankyo or distributed by or for Cygnus and Product
manufactured, distributed or sold by or for Cygnus during the Term will comply
in all material respects with the specifications for the Product; will comply in
all material respects with all requirements of the FDA and other applicable
laws, rules and regulations; will not be adulterated or misbranded and will have
been determined to be safe and effective by the FDA for the Product’s intended
use under the U.S. Food, Drug and Cosmetic Act and regulations issued thereunder
or other applicable laws; and will have been manufactured in all material
respects in accordance with current good manufacturing practices as provided in
the U.S. Food, Drug and Cosmetic Act and regulations issued thereunder This
representation does not apply to Product that has been mishandled, mistreated or
used or maintained or stored by Sankyo other than in conformity with Cygnus’
written instructions.

 

(b)                                 Intellectual Property.  As of the Effective
Date, Cygnus has received no credible or material notices, threats, or warnings,
orally or in writing, alleging infringement or violation of any intellectual
property right of another party with respect to the Product and that the
Exclusive License Agreement for Device for Iontophoretic Non-Invasive Sampling
or Delivery of Substances between Cygnus and the University of California,
effective January 1, 1995, and any amendments thereto (the “UC License
Agreement”), remains in full force and effect. Additionally, Cygnus is not aware
of any patents, trademarks, copyrights or other intellectual property rights of
third parties that the initial Products (i.e., GlucoWatch® Biographer  and
GlucoWatch® G2TM Biographer) would infringe in the Territory.  To the best of
its knowledge, Cygnus owns or possesses all right, title and interest in and to,
or has licenses to, all patents, know-how, trademarks,

 

17

--------------------------------------------------------------------------------


 

copyrights, trade secrets and all other intellectual property of any nature
whatsoever relating to the Product, including but not limited to Cygnus Patent
Rights, Cygnus Trademarks, Cygnus Copyrights and Cygnus Know-How, required to
make, use, sell or offer for sale the Product in the Territory (collectively,
“Cygnus Intellectual Property Rights”).  Except for any security interest
granted to Sankyo pursuant to Section 2.4, Cygnus owns or has licenses to the
Cygnus Intellectual Property Rights free and clear of all liens, claims and
encumbrances and free of all royalty or similar payment obligations to any third
party except for the University of California.  Cygnus has not received any
notice concerning the institution or possible institution of any interference,
opposition, re-examination or reissue involving any of Cygnus Patent Rights.

 

(c)                                  Information Disclosure.  Cygnus represents
and warrants to Sankyo that, as of the Effective Date, all documents, materials,
representations and other information provided to Sankyo by Cygnus concerning
the Product, including, without limitation, with respect to the FDA’s
determination of safety and effectiveness of the Product, are materially
accurate, and, taken as whole, do not contain any statement which is false or
misleading in any material respect, and that Cygnus has not omitted or failed to
state any fact that would materially adversely affect Sankyo’s or Cygnus’
ability to perform its obligations under this Agreement.

 

(d)                                 Other Agreements.  As of the Effective Date,
Cygnus has not entered into any agreement or other business arrangement with a
third party for the marketing, sales, or offer for sale of the Product in the
Territory other than the U.S. Market Research Agreement with Lifescan, dated
February 22, 2001, and any amendments thereto; the Warehouse Distribution
Contract with UPS Supply Chain Management, Inc., dated August 25, 2000, and
amendments thereto; and into the Services Agreement with [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.], dated May 7, 2002 and amendments thereto.

 

8.3           Sankyo’ Representations.  Sankyo hereby represents, warrants and
covenants to Cygnus as follows:

 

(a)                                  Sales Misconduct. As of the Effective Date,
Sankyo has not received any notices or citations from the FDA relating to
misconduct or illegal sales and marketing activities of its sales force with
regard to any product. During the Term, Sankyo will comply with all applicable
laws and regulations relating to the conduct of its sales force.

 

(b)                                 Product Claims. All sales presentations by
Sankyo and sales and marketing materials provided or distributed by Sankyo shall
comply in all material respects with all applicable laws and regulations.

 

9.             INTELLECTUAL PROPERTY

 

9.1           Trademarks.  Cygnus has applied for and/or registered in the
Territory the trademark “GLUCOWATCH,” “G2,” “G3” and “CYGNUS” that Cygnus may
use on one or more of the

 

18

--------------------------------------------------------------------------------


 

Products, and in the future will register or otherwise protect additional
trademarks, service marks, logos and other designations relating to the Product
in the Territory (collectively, “Cygnus Trademarks”).  Cygnus shall be the sole
owner of all Cygnus Trademarks, and Sankyo has not and will not apply for and/or
register any trademarks relating to the Product. Each party hereby grants to the
other a nonexclusive right and license to use any trademark of the party to
permit the other party to meet its obligations under this Agreement during the
Term in the Territory.  In the event Cygnus decides to stop marking the Product
in the Territory as “GLUCOWATCH,” Cygnus will first consult with Sankyo prior to
making its decision.

 

9.2           Rights in Trademarks, Trade Names, Logos or Designations.  Sankyo
acknowledges that it has paid no consideration for the use of Cygnus Trademarks,
and nothing contained in this Agreement shall give Sankyo any right, title or
interest in or to any of Cygnus Trademarks.  Sankyo acknowledges that Cygnus
retains all proprietary rights in all of Cygnus Trademarks, and Sankyo agrees
that it will not at any time during or after the Term assert or claim any
interest or do anything that might adversely affect the validity or
enforceability of any Cygnus Trademarks.

 

9.3           Copyrights.  Cygnus owns its copyrights in Cygnus-developed
software, sales and marketing materials, Product labeling, and other
copyrightable materials published in connection with the development, sales and
marketing of the Product (“Cygnus Copyrights”).  Sankyo owns its copyrights in
Sankyo-developed software, sales and marketing materials, and other
copyrightable materials published in connection with the sales, marketing and
distribution of the Product (“Sankyo Copyrights”).  Each party hereby grants to
the other a nonexclusive right and license to use any copyright of the party to
permit the other party to meet its obligations under this Agreement during the
Term in the Territory.

 

9.4           glucowatch.com. Cygnus retains ownership of its website domain
name, glucowatch.com and any other website domain names having glucowatch
therein and owned by Cygnus, and Cygnus grants Sankyo an exclusive license right
and license to use such domain names during the Term of this Agreement, after
Cygnus transitions its United Kingdom information to another domain name other
than glucowatch.com or any other website domain names having glucowatch therein
and owned by Cygnus.  The parties will work together to facilitate this
transition and to provide U.K. customers with a gateway to U.K. information in a
legally compliant manner. After the transition, but in any case no later than
sixty (60) calendar days after the Effective Date, Sankyo will assume control
over such website domain  contents pursuant to Section 4.1(j).

 

9.5           Ownership.  As between the parties and subject to the exclusion
set forth in this Section 9.5, each party will be the sole owner of the
intellectual property rights in any invention made during the Term of which only
its employees and its third-party contractors are inventors, and each party will
jointly own the intellectual property rights in all inventions made during the
Term of which both parties, employees or contractors are joint inventors.  In
the case of solely owned intellectual property rights, each party will bear the
cost and responsibility of such rights.  In the case of jointly owned
intellectual property rights, the parties will share the cost and responsibility
in filing, prosecuting and maintaining such jointly owned rights, which may be
exploited and non–exclusively licensed to third parties by either party without
accounting to or further approval of the other party. Inventorship on patent
applications will be determined by U.S. patent law.  If Sankyo, during the Term
through its employees or its third-party contractors, is an owner of, or a
licensee with a right to sublicense, any intellectual property rights relating
to reverse

 

19

--------------------------------------------------------------------------------


 

iontophoresis glucose monitoring, Sankyo hereby grants Cygnus a royalty-free,
non-exclusive, perpetual license in such intellectual property to Cygnus,
however Sankyo shall bear the cost and responsibility of filing, prosecuting and
maintaining such intellectual property rights.

 

9.6           Claim of Infringement.  If Sankyo or Cygnus (“Receiving Party”)
receives a claim that any of the Product infringe upon a patent or copyright in
the U.S., or that any Cygnus Trademarks employed with a Product infringe upon a
registered trademark, service mark, logo or protectable trade–dress of a third
party in the U.S., the Receiving Party will notify the other party promptly in
writing to ensure that Cygnus has all necessary information and assistance and
the authority to evaluate and defend such claim.  Cygnus, at its sole and
absolute discretion, shall determine what course of action it wishes to take in
defending such a claim including but not limited to litigation, license and the
like.  Cygnus warrants and represents that it shall use its commercially
reasonable efforts to secure a right to continue using the Product in the
Territory during the Term free of liability for infringement of any third-party
patent, copyright, trademark or any other intellectual property right. 
Royalties and other payments associated with such right shall be borne by
Cygnus.  Cygnus shall indemnify, defend and hold harmless Sankyo, and its
officers, directors, employees and agents with respect to such claims in
accordance with the terms and conditions of Section 12.1 and Section 12.3.

 

9.7           Infringement by Third Parties.  Each party shall notify the other
party in writing promptly upon its becoming aware of any infringement by a third
party of Cygnus Intellectual Property Rights utilized in manufacturing, using,
developing, supplying, importing, exporting, marketing, distributing,
co-promoting, offering for sale or selling the Product in the Territory during
the Term.  Cygnus shall have the right, but not the obligation, to file and
maintain lawsuits in its own name for infringement by third parties of any
Cygnus Intellectual Property Rights related to any Product in the Territory
during the Term.  Sankyo shall cooperate as reasonably requested by Cygnus, at
Cygnus’ expense, in any investigation or action taken by Cygnus in respect of
such infringement.  All sums obtained as a result of such suit or proceeding,
whether by judgment, award, decree or settlement, shall be the property of
Cygnus except, however, Cygnus shall pay to Sankyo [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] of all sums obtained after such sums are first
applied to reimburse Cygnus for its out-of-pocket costs incurred in connection
therewith.  In the event that Cygnus chooses not to pursue legal action against
such infringing third party and the infringing product or products subsequently
obtains at least [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of the
market share for the Product in the Territory, wherein the market is defined as
the Cygnus Product and the infringing reverse iontophoresis glucose monitoring
product or products, then Cygnus shall treat the volume of the infringing
reverse iontophoresis glucose monitoring product or products as Net Sales during
the period of infringement.  In the case there is a dispute between the parties
as to whether a third party infringes Cygnus Intellectual Property Rights, the
parties shall request the opinion of a mutually agreed upon third-party patent
expert and shall equally bear the cost of such expert.

 

9.8           No Other Licenses. Cygnus agrees it will not assert against Sankyo
any claim of infringement under Cygnus Patent Rights based on Sankyo’s
activities under this Agreement in the Territory during the Term. No other
rights or licenses, whether express or implied, in Cygnus’ intellectual property
are granted by Cygnus to Sankyo, and Sankyo has no rights or licenses to Cygnus’
intellectual property outside of the Territory.

 

20

--------------------------------------------------------------------------------


 

10.          CONFIDENTIALITY

 

10.1         Confidentiality.  Each party agrees that any Proprietary
Information it obtains from the other party is the confidential property of the
disclosing party, and may not be used by the receiving party other than in
connection with the activities contemplated under this Agreement. Except as
expressly permitted in this Agreement, the receiving party will hold in
confidence and not use or disclose any Proprietary Information of the disclosing
party and shall obtain the prior written permission of the other party before
releasing such Proprietary Information to a third party. If such permission is
granted, the releasing party shall ensure that the third party is bound to the
same obligations of confidentiality. The restrictions on use and disclosure of
Proprietary Information imposed upon a receiving party under this Section 10.1
shall continue in full force and effect during the Term and for a period of five
(5) years thereafter.

 

11.          TERM AND TERMINATION

 

11.1         Term. Termination. Unless terminated earlier as provided in Section
11.2, Section 11.3, Section 11.4, Section 11.5, or Section 11.6, or extended as
provided in Section 5.3 or Section 5.4(h), this Agreement will have an initial
term of twelve (12) years from the Product Launch Date (the “Term”).  The Term
shall automatically be extended for successive periods of one (1) year unless
either party gives written notice of termination to the other at least
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] prior to the end of the Term
or any one-year extension thereof.

 

11.2         Termination Due to Insufficient Sales.

 

(a)                                  Either party may terminate this Agreement
upon [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] prior written notice if,
after [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the Product Launch
Date but during the initial Term of the Agreement, the Net Sales of the Product
are less than [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] in the
immediately preceding twelve (12) month period.

 

(b)                                 In the event Cygnus terminates this
Agreement pursuant to Section 11.2(a), then Cygnus shall pay to Sankyo for the
remainder of the initial Term of this Agreement, (i) payments of [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales for the first [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of cumulative Net Sales, such payments made
annually following termination until [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] of cumulative Net Sales is met, and (ii) thereafter an annual
payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales.  
The payments shall be paid in accordance with the terms of Section 2.6.

 

(c)                                  In the event Sankyo terminates this
Agreement pursuant to Section 11.2(a), then Cygnus shall pay to Sankyo
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales for the
remainder of the initial Term.  The

 

21

--------------------------------------------------------------------------------


 

payments shall be paid in accordance with the terms of Section 2.5 and Section
2.6.

 

11.3         Termination Due to Recall or Market Withdrawal.

 

(a)                                  In the event the Product cannot be sold as
a result of a recall, market withdrawal or other corrective action under Section
5.3, and such inability to sell the Product continues for a period of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], Sankyo shall have the right
to immediately terminate the Agreement.

 

(b)                                 In the event Sankyo terminates this
Agreement pursuant to Section 11.3(a) during the [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] from the Product Launch Date, then Cygnus shall pay
to Sankyo [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] to be paid out in
equal quarterly payments for [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]
following termination.  The payments shall be paid in accordance with the terms
of Section 2.5 and Section 2.6.

 

(c)                                  In the event the Product cannot be sold due
to a recall or market withdrawal or other corrective action under Section 5.3
for a continuous period of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.],
such occurrence shall be deemed a material breach of the Agreement only if such
inability was due to Cygnus’ negligence.

 

11.4         Termination Due To Failure To Supply.

 

(a)                                  In the event Cygnus shall be unable to
supply on a timely basis in accordance with the terms of Section 5.4(h) for a
continuous period of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.], Sankyo
shall have the right to immediately terminate the Agreement.

 

(b)                                 In the event Sankyo terminates this
Agreement pursuant to Section 11.4(a) during the [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] from the Product Launch Date, then Cygnus shall pay
to Sankyo [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] to be paid out on
in equal quarterly payments for [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.] following termination.  The payments shall be paid in accordance with the
terms of Section 2.5 and Section 2.6.

 

(c)                                  Cygnus’ inability to supply the Product
under Section 5.4(h) for a continuous period of [CONFIDENTIAL TREATMENT
REQUESTED BY CYGNUS, INC.] shall be deemed a material breach of the Agreement
only if such failure to supply was due to Cygnus’ negligence.

 

11.5         Right of First Refusal; Termination as a Result of a Change of
Control in Cygnus.

 

22

--------------------------------------------------------------------------------


 

(a)                                  In the event that a Change of Control as
defined in Section 11.5(d) affecting Cygnus is contemplated, Sankyo shall have
an ongoing right of first refusal, at the same or better terms as offered by a
bona fide third party, to enter into a transaction whereby Sankyo is the Person
acquiring beneficial ownership as described in Section 11.5(d)(i), is the
Acquiring Corporation as described in Section 11.5(d)(ii), or is the Person
purchasing properties or assets as described in Section 11.5(d)(iii).   Sankyo
shall have [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] after notification
by Cygnus of the terms offered by a bona fide third party in which to offer the
same or better terms to Cygnus.  If Sankyo has not made such an offer within
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] period, then Cygnus may, in
its sole discretion, accept or reject such offer of a bona fide third party.  In
the event that a Change of Control as defined in Section 11.5(d) affecting
Cygnus takes place by a party other than Sankyo or its Affiliates, Sankyo,
Cygnus or Cygnus’ successor in interest shall have the right, but not the
obligation, to terminate the Agreement by furnishing notice of such election to
terminate within [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from
execution of Change of Control documents, such termination to be effective
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] after Cygnus’ Change of
Control is effective and all regulatory and shareholder approvals, if any, are
obtained.  In the event that Sankyo, Cygnus or Cygnus’ successor in interest
exercises its rights of termination, Cygnus or Cygnus’ successor in interest, as
the case may be, shall purchase Sankyo’s remaining rights under this Agreement. 
The purchase price for such sale shall be as set forth in Section 11.5(b) or
Section 11.5(c).

 

(b)                                 In the event that a Change of Control
affecting Cygnus takes place and Cygnus or Cygnus’ successor in interest
exercises its right of termination, then Cygnus or Cygnus’ successor in
interest, as the case may be, shall pay Sankyo as follows:

 

(i)                                     in the event that a Change of Control
affecting Cygnus takes place during the [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] from the Product Launch Date, (A) an amount equal to [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the Effective Date of the Co-Promotion
Agreement until the date of termination of this Agreement (including all
milestone payments under this Agreement and the Co-Promotion Agreement dated
November 28, 2001 made by Sankyo to Cygnus and all costs and expenses  incurred
by Sankyo to comply with its obligations under Section 4.1),  (B) [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] for Sankyo discontinuing its activities
under this Agreement, and (C) either, at the sole option of Cygnus or Cygnus’
successor in interest, as the case may be, (x) an annual payment of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales from the date of
termination of this Agreement through the end of the initial Term (without
regard to such termination) and such payments shall be made in accordance with
the

 

23

--------------------------------------------------------------------------------


 

terms of Section 2.5 and Section 2.6, or (y) the fair market value of a cash
flow stream of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales
for a period of time equal to the duration of time remaining in the initial Term
(without regard to termination). The parties agree to negotiate the fair market
value in good faith promptly following notice of termination pursuant to Section
11.5(a). In the event no agreement upon fair market value has been reached
within fifteen (15) calendar days of such notice of termination, the parties
agree that fair market value shall be determined by a valuation expert within
fifteen (15) calendar days thereafter whose determination shall be binding and
conclusive on the parties and whose cost shall be borne equally by the parties. 
Payment of fair market value shall be made within fifteen (15) calendar days of
its determination.

 

(ii)                                  in the event that a Change of Control
takes place after the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from
the Product Launch Date but during the initial Term of the Agreement, either, at
the sole option of Cygnus or Cygnus’ successor in interest, as the case may be,
(A) an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of
Net Sales or [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales if
Net Sales exceed [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] in the Sales
Year immediately preceding the Change of Control for the number of years that
would have remained under the initial Term but for termination of this
Agreement, minus the amount of costs that would have been incurred under Section
4.1 but for termination of this Agreement (however, in no event shall such costs
be less than those costs of the Sales Year immediately prior to termination)
from the date of termination of this Agreement through the end of the initial
Term and such payments shall be made in accordance with the terms of Section 2.5
and Section 2.6, or (B) the fair market value of a cash flow stream of
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales or [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales if Net Sales exceed
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] in the Sales Year immediately
preceding the Change of Control for the number of years that would have remained
under the initial Term but for termination of this Agreement, minus the amount
of costs that would have been incurred under Section 4.1 but for termination of
this Agreement (however, in no event shall such costs be less than those costs
of the Sales Year immediately prior to termination) from the date of termination
of this Agreement through the end of the initial Term. The parties agree to
negotiate the fair market value in good faith promptly following notice of
termination pursuant to Section 11.5(a). In the event no agreement upon fair
market value has been reached within fifteen (15) calendar days of such notice
of termination, the parties agree that fair market value shall be

 

24

--------------------------------------------------------------------------------


 

determined by a valuation expert within fifteen (15) calendar days thereafter
whose determination shall be binding and conclusive on the parties and whose
cost shall be borne equally by the parties.  Payment of fair market value shall
be made within fifteen (15) calendar days of its determination.  However, in no
event will Sankyo owe Cygnus payments under this paragraph.

 

(c)                                  In the event that a Change of Control
affecting Cygnus takes place and Sankyo exercises its right of termination, then
Cygnus or Cygnus’ successor in interest, as the case may be, shall pay Sankyo as
follows:

 

(i)                                     in the event that a Change of Control
affecting Cygnus takes place during the [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] from the Product Launch Date, (A) an amount equal to [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] from the Effective Date of the Co-Promotion
Agreement until the date of termination of this Agreement (including all
milestone payments under this Agreement and the Co-Promotion Agreement dated
November 28, 2001 made by Sankyo to Cygnus and all costs and expenses  incurred
by Sankyo to comply with its obligations under Section 4.1) minus [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales for the first Sales Year and
minus [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] thereafter through the
date of termination of this Agreement and (B) either, at the sole option of
Cygnus or Cygnus’ successor in interest, as the case may be, (x) an annual
payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from the date of
termination of this Agreement through the end of the initial Term (without
regard to such termination) and such payments shall be made in accordance with
the terms of Section 2.5 and Section 2.6, or (y) the fair market value of a cash
flow stream of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] for a period
of time equal to the duration of time remaining in the initial Term (without
regard to termination). The parties agree to negotiate the fair market value in
good faith promptly following notice of termination pursuant to Section 11.5(a).
In the event no agreement upon fair market value has been reached within fifteen
(15) calendar days of such notice of termination, the parties agree that fair
market value shall be determined by a valuation expert within fifteen (15)
calendar days thereafter whose determination shall be binding and conclusive on
the parties and whose cost shall be borne equally by the parties.  Payment of
fair market value shall be made within fifteen (15) calendar days of its
determination.

 

(ii)                                  in the event that a Change of Control
takes place after the [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] from
the Product Launch Date but during the initial Term of the Agreement, either, at
the sole option of Cygnus or Cygnus’ successor in interest, as the case may be,
(A) an annual payment equal to half of the

 

25

--------------------------------------------------------------------------------


 

following:   an annual payment of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.] of Net Sales or [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net
Sales if Net Sales exceed [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] in
the Sales Year immediately preceding the Change of Control for the number of
years that would have remained under the initial Term but for termination of
this Agreement, minus the amount of costs that would have been incurred under
Section 4.1 but for termination of this Agreement (however, in no event shall
such costs be less than those costs of the Sales Year immediately prior to
termination) from the date of termination of this Agreement through the end of
the initial Term and such payments shall be made in accordance with the terms of
Section 2.5 and Section 2.6, or (B) half of the fair market value of a cash flow
stream of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales or
[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of Net Sales if Net Sales
exceed [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] in the Sales Year
immediately preceding the Change of Control for the number of years that would
have remained under the initial Term but for termination of this Agreement,
minus the amount of costs that would have been incurred under Section 4.1 but
for termination of this Agreement (however, in no event shall such costs be less
than those costs of the Sales Year immediately prior to termination) from the
date of termination of this Agreement through the end of the initial Term. The
parties agree to negotiate the fair market value in good faith promptly
following notice of termination pursuant to Section 11.5(a). In the event no
agreement upon fair market value has been reached within fifteen (15) calendar
days of such notice of termination, the parties agree that fair market value
shall be determined by a valuation expert within fifteen (15) calendar days
thereafter whose determination shall be binding and conclusive on the parties
and whose cost shall be borne equally by the parties.  Payment of fair market
value shall be made within fifteen (15) calendar days of its determination.
However, in no event will Sankyo owe Cygnus payments under this paragraph.

 

(d)           For purposes of Section 11.5, Section 13.1 and Exhibit D, Number
6, a “Change of Control” shall mean an event where:

 

(i)                                     any “Person(s)”, meaning any natural
person(s), corporation(s), general partnership(s), limited partnership(s), joint
venture(s), proprietor-ship(s) or business organization(s), acquires beneficial
ownership of capital stock of a party entitling the holder(s) thereof to at
least fifty-one percent (51%) of the voting power of the then outstanding
capital stock of Cygnus with respect to the election of directors of Cygnus; or

 

(ii)                                  Cygnus enters into a merger, consolidation
or similar transaction with another Person (the “Acquiring Corporation”) in
which

 

26

--------------------------------------------------------------------------------


 

(A)          Cygnus is not the surviving corporation in such transaction; or

 

(B)                                the members of the Board of Directors of
Cygnus prior to such transaction constitute less than one-half of the members of
the Board of Directors of the Acquiring Corporation following such transaction;
or

 

(C)                                at least fifty-one percent (51%) of the
voting power of the outstanding capital stock of the Acquiring Corporation with
respect to the election of directors following such transaction is held by
Persons who were shareholders of the Acquiring Corporation prior to such
transaction; or

 

(iii)                               Cygnus sells to any Person(s) in one or more
related transactions, properties or assets representing at least fifty-one
percent (51%) of Cygnus’ consolidated total assets as reflected on its most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, provided
that all or substantially all of the properties and assets used in connection
with Cygnus’ business are included in such transaction(s).

 

11.6         Termination Due to Other Circumstances.

 

(a)                                  This Agreement may be terminated as set
forth below upon the occurrence of any of the following events:

 

(i)                                     by either party immediately, if the
other ceases to do business, or otherwise terminates its business operations;

 

(ii)                                  by either party immediately, if the other
shall fail to promptly secure or renew any license, registration, permit,
authorization or approval necessary for the conduct of its business in the
manner contemplated by this Agreement, or if any such license, registration,
permit, authorization or approval is revoked or suspended and not reinstated
within sixty (60) calendar days or diligent efforts are not being made to effect
such reinstatement;

 

(iii)                               by either party immediately, if the other
materially breaches any material provision of this Agreement and fails to cure
such breach within sixty (60) calendar days of written notice describing the
breach; or

 

(iv)                              by either party immediately, if the other
shall seek voluntary protection under any bankruptcy, receivership, trust deed,
creditors’ arrangements, composition or comparable proceeding, or if any such
proceeding is instituted against the other (and not dismissed within ninety (90)
calendar days).

 

27

--------------------------------------------------------------------------------


 

11.7                           Effect of Termination

 

(a) Upon termination of this Agreement, each party will within ninety (90)
calendar days cease all use of the trademarks, service marks, trade names, logos
and designations of the other party and Sankyo will not thereafter use,
advertise or display any name, mark or logo that is, or any part of which is,
similar to or confusing with any such designation associated with any Product.

 

(b) Upon termination of this Agreement the parties will cooperate with each
other to wind down all supply, sales and marketing efforts under this Agreement,
including return of Product inventory purchased by Sankyo from Cygnus.

 

11.8         Survival.  The following provisions shall survive the termination
of this Agreement: Section 2.5, Section 2.6, Section 6.1, Section 8, Section 9,
Section 10, Section 11 and Section 12, as well as any applicable definitions and
general provisions. Remedies for breaches will also survive termination of this
Agreement.  Each party will promptly return all tangible Proprietary Information
of the other (and all copies thereof) that it is not entitled to use under the
surviving terms and conditions of this Agreement, except for one copy, which may
be retained solely for legal, archival purposes.  Upon termination, Sankyo will
transfer ownership of the customer list set forth in Section 1.16(d) to Cygnus.

 

12.          INDEMNIFICATION

 

12.1         Indemnification by Cygnus.  Cygnus agrees to indemnify, hold
harmless and defend Sankyo, its Affiliates and their respective officers,
directors, employees, agents and representatives from and against any and all
liabilities, losses, suits, claims, damages and expenses (including, without
limitation, attorneys’ fees, expert fees and other disbursements) (collectively,
“Liabilities”) asserted against or incurred by Sankyo arising out of or relating
to (a) the use, distribution by Cygnus, marketing by Cygnus, field sales
activity by Cygnus, sale by Cygnus, repair or replacement, manufacture and/or
supply of the Product  (including, without limitation, Liabilities relating to
product liability, product deficiencies and/or personal injury); (b) the breach
by Cygnus of any of its representations, warranties or other obligations under
this Agreement and/or the Supply Agreement; (c) a claim by a third party that
the marketing, sales, use, offer for sale or sale of the Product in the
Territory during the Term or use of sales and marketing material created by
Cygnus related to the Product in the Territory during the Term infringes any
patent, trademark, copyright or other intellectual property rights of such third
party; and/or (d) any negligence or willful misconduct of Cygnus; except to the
extent any such Liabilities set forth above result from the breach by Sankyo of
its representations, warranties or obligations under this Agreement and/or the
Supply Agreement or its negligence or willful misconduct, or its sale, marketing
or distribution of Product in a manner which is inconsistent with the terms of
this Agreement and/or the Supply Agreement.  THE INDEMNIFICATION PROVIDED HEREBY
SHALL NOT BE DEEMED TO INCLUDE INDEMNIFICATION FOR LOST PROFITS OR INDIRECT OR
CONSEQUENTIAL DAMAGES OF SANKYO. Any indemnification hereunder shall be net of
any insurance proceeds recovered by Sankyo.

 

12.2         Indemnification by Sankyo.  Sankyo agrees to indemnify, hold
harmless and defend Cygnus, its Affiliates and their respective officers,
directors, employees, agents and representatives from and against any
Liabilities asserted against or incurred by Cygnus, arising out of or relating
to (a) the distribution by Sankyo, marketing by Sankyo, field sales activity by

 

28

--------------------------------------------------------------------------------


 

Sankyo, sale by Sankyo of Product; (b) the breach by Sankyo of any of its
representations, warranties or other obligations under this Agreement and/or the
Supply Agreement; (c) a claim by a third party that use of sales and marketing
material created by Sankyo related to the Product in the Territory during the
Term infringes any patent, trademark, copyright or other intellectual property
rights of such third party; and/or (d) any negligence or willful misconduct of
Sankyo; except to the extent any such Liabilities set forth above result from
the breach by Cygnus of its representations, warranties or obligations under
this Agreement and/or the Supply Agreement or its negligence or willful
misconduct, or its sale, marketing or distribution of Product in a manner which
is inconsistent with the terms of this Agreement and/or the Supply Agreement, or
any actions that would be indemnified against by Cygnus under Section 9.6.  THE
INDEMNIFICATION PROVIDED HEREBY SHALL NOT BE DEEMED TO INCLUDE INDEMNIFICATION
FOR LOST PROFITS OR INDIRECT OR CONSEQUENTIAL DAMAGES OF CYGNUS. Any
indemnification hereunder shall be net of any insurance proceeds recovered by
Cygnus.

 

12.3         Cooperation in Connection with Indemnification.  Any party entitled
to indemnification pursuant to Section 12.1 or Section 12.2 shall notify the
indemnifying party promptly of any claim that might give rise to a claim of
indemnification, shall allow the indemnifying party to handle the defense of the
claim (provided the indemnifying party acknowledges its obligation to indemnify
hereunder), shall cooperate in the defense of such claim and shall not settle
such claim without the indemnifying party’s written consent (which shall not be
unreasonably withheld, delayed or conditioned).  An indemnified party shall have
the right to participate in the defense of any matter as to which
indemnification is being provided with its own counsel and at its own expense. 
Where any indemnity is claimed under this Agreement, the party claiming such
indemnity shall take all reasonable action at the request of the indemnifying
party (the reasonable cost of which shall be borne by the indemnifying party) to
mitigate such Liabilities.

 

13.                               NO SALE OR LICENSE OF CYGNUS PATENT RIGHTS OR
CERTAIN TRADEMARKS.  OPTION FOR CERTAIN COUNTRIES IN ASIA.

 

13.1         During the Term of this Agreement, Cygnus may not assign, sell or
license any Cygnus Patent Rights, or the trademarks “GLUCOWATCH” or “G2,” or the
glucowatch.com domain name to any third party who is not an Affiliate unless
such assignment, sale or license occurs in connection with a Change of Control. 
Cygnus may, however license or sublicense any Cygnus Patent Rights to a third
party for products other than the Product (as defined in Section 1.15). 
Notwithstanding the foregoing, Cygnus may encumber or pledge any Cygnus Patent
Rights and/or the above-mentioned trademarks pursuant to one or more financing
arrangements only after Cygnus has fully paid off the deferred payments set
forth in Section 2.4.

 

13.2         During the Term of this Agreement, Cygnus grants Sankyo a right of
first refusal for the rights to sell, market and distribute the Product in
Japan, China, Korea, Thailand and/or Taiwan.  In the event Sankyo exercises its
right, the parties will negotiate in good faith the terms and conditions of such
an arrangement and may, if both parties reach agreement, enter into a separate
agreement for Japan and/or China.

 

29

--------------------------------------------------------------------------------


 

14.                               ANTICIPATORY BREACH

 

14.1         During the Term of this Agreement, Within fifteen (15) calendar
days after the end of each month, and within five (5) calendar days after the
occurrence of any adverse material event, during the Term of the Agreement
Cygnus shall provide Sankyo with a written report describing the aggregate
amount of its cash and investments, as permitted in Exhibit D, Number 3, as of
the end of the month or event.  If such aggregate amount is less than the amount
of Cygnus Cash Requirements, as defined below,  and both of the following
conditions are met: (a) Sankyo is not in breach of any material term of this
Agreement, including but in no way limited to breach of its sales, marketing and
distribution obligations under Section 4.1 or its supply payment obligations
under the Supply Agreement, and (b) Net Sales by Sankyo are greater than or
equal to [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.] of the amounts set
forth in Exhibit E for the specified Calendar Years as prorated due to the
calendar month in which this event occurs, then Sankyo may declare, and such
declaration must be in writing and pursuant to Section 15.4, an “Anticipatory
Breach.”  “Cygnus Cash Requirements” equals [CONFIDENTIAL TREATMENT REQUESTED BY
CYGNUS, INC.] quarterly (10-Q) or annual (10-K) reports filed with the U.S.
Securities and Exchange Commission for the most recent Calendar Quarter.

 

14.2         In the event that an Anticipatory Breach occurs, upon prior written
notice Sankyo may exercise any or all of the following rights as set forth in
Section 14.2(a) and (b):

 

(a)           the right to purchase Cygnus’ Regulatory Approval submissions
including but not limited to its pre-market approval applications and any
supplements thereto at the fair market value, and contract with Cygnus to be
Sankyo’s contract regulatory organization and contract research and development
organization for the Product in the Territory during the Term. The parties agree
to negotiate in good faith the fair market value of Cygnus’ Regulatory Approval
submissions promptly following notification by Sankyo of its intent to exercise
this right.  In the event no agreement upon fair market value has been reached
within fifteen (15) calendar days of such notice of exercise, the parties agree
that fair market value shall be determined by a valuation expert within fifteen
(15) calendar days thereafter whose determination shall be binding and
conclusive on the parties and whose cost shall be borne equally by the parties. 
Payment of fair market value shall be made within fifteen (15) calendar days of
its determination.  Additionally, the parties will negotiate in good faith the
terms and conditions of the contract regulatory and contract research and
development contractual obligations. In the event that Cygnus cannot perform as
a contract regulatory organization and/or a contract research and development
organization for the Product in Territory during the Term, then Sankyo may
contract with third parties for these services. The parties will also negotiate
in good faith and amend the terms of this Agreement to reflect the changed
obligations and responsibilities between the parties, however such amendments
will not result in Sankyo receiving a less favorable combination of Sales and
Marketing Fees and Transfer Prices.

 

(b)           the right to contract with Cygnus to be Sankyo’s contract
manufacturing organization for the Product in the Territory during the Term. 
The parties will negotiate in good faith the terms and conditions of the
contract manufacturing contractual obligations. The parties will also negotiate
in good faith and amend the terms of this Agreement to reflect the changed
obligations and responsibilities between the parties, however such amendments
will not result in Sankyo receiving a less favorable combination of Sales and
Marketing Fees and Transfer Prices. Furthermore, Cygnus will assign its
manufacturing contracts with third parties to Sankyo; and,

 

30

--------------------------------------------------------------------------------


 

only in the event that such manufacturing contracts with third parties are not
sufficient for manufacture of the Product, Sankyo may exercise its license under
Section 2.1 to manufacture or have a third-party manufacture the Product in the
Territory during the Term.

 

14.3         Notwithstanding the foregoing, if at any time during the Term of
this Agreement after Sankyo has declared Anticipatory Breach, the sum of Cygnus’
cash and investments, excluding any proceeds received from Sankyo for the
purchases and contracts set forth in Section 14.2, is sufficient to meet Cygnus
Cash Requirements for a period of [CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS,
INC.], Cygnus may then have the option, at its sole discretion, to do one or
more of the following:

 

(a)           repurchase Cygnus’ Regulatory Approval submissions, such as its
pre-market approval applications and any supplements thereto, at the
then-current fair market value and terminate any contract regulatory and
contract research and development contractual obligations made pursuant to
Section 14.2(a). The parties agree to negotiate the fair market value in good
faith promptly following notification by Cygnus of its intent to repurchase
these submissions.  In the event no agreement upon fair market value has been
reached within fifteen (15) calendar days of such notice of repurchase, the
parties agree that fair market value shall be determined by a valuation expert
within fifteen (15) calendar days thereafter whose determination shall be
binding and conclusive on the parties and whose cost shall be borne equally by
the parties.  Payment of fair market value shall be made within fifteen (15)
calendar days of its determination. The parties will negotiate in good faith and
amend the terms of this Agreement to reflect the changed obligations and
responsibilities between the parties, however such amendments will not result in
Cygnus receiving a less favorable combination of Sales and Marketing Fees and
Transfer Prices than are present in this Agreement, prior to any amendment
pursuant to Section 14.2(a)

 

(b)           have Sankyo re-assign the manufacturing contracts with third
parties as set forth in Section 14.2(b) to Cygnus; terminate any contract
manufacturing contractual obligations with Sankyo, and Sankyo will not
manufacture or have a third-party manufacture the Product for Sale in the
Territory.  The parties will negotiate in good faith and amend the terms of this
Agreement to reflect the changed obligations and responsibilities between the
parties, however such amendments will not result in Cygnus paying a less
favorable combination of Sales and Marketing Fees and Transfer Prices than are
present in this Agreement, prior to any amendment pursuant to Section 14.2(b).

 

14.4         The parties will cooperate in good faith in negotiating the
purchases, contracts and repurchases set forth in Section 14.2 and Section 14.3,
and will each execute any and all necessary documents to execute such
transactions.  Additionally, the parties will work together to effectuate a
smooth transition of such purchases, contracts and repurchases.

 

15.          GENERAL

 

15.1         Amendment and Waiver.  Except as otherwise expressly provided
herein, any provision of this Agreement may be amended and the observance of any
provision of this Agreement may be waived (either generally or in any particular
instance and either retroactively or prospectively)

 

31

--------------------------------------------------------------------------------


 

only with the written consent of the parties.  The failure of either party to
enforce its rights under this Agreement at any time for any period shall not be
construed as a waiver of such rights.

 

15.2         Governing Law and Legal Actions.  This Agreement shall be governed
by and construed in accordance with the laws of the State of California, as if
executed and fully performed within California; any disputes under this
Agreement shall be subject to the exclusive jurisdiction and venue of the
federal courts located in California, and the parties hereby consent to the
personal and exclusive jurisdiction and venue of these courts.

 

15.3         Headings.  Headings and captions are for convenience only and are
not to be used in the interpretation of this Agreement.

 

15.4         Notices.  Notices under this Agreement shall be in writing and
shall be sufficient only if personally delivered, delivered by a major
commercial rapid delivery service or mailed by certified or registered mail,
return receipt requested to a party at its addresses first set forth herein or
as amended by notice pursuant to this Section 15.4, to the attention of the
President and Chief Executive Officer, with a copy to the General Counsel, in
the case of Cygnus, and to the attention of the President with a copy to General
Counsel in the case of Sankyo.  Any notice shall be deemed received upon one (1)
business day after delivery to a major commercial rapid delivery service or, if
delivered by U.S. mail service other than Express Mail, upon receipt or, if not
received sooner, upon five (5) business days after deposit.

 

15.5         Entire Agreement.  This Agreement supersedes all proposals, oral or
written, all negotiations, conversations, or discussions between or among
parties relating to the subject matter of this Agreement and all past dealing or
industry custom, with the sole exception of any purchase orders outstanding as
of the Effective Date of this Agreement.  The Co-Promotion Agreement, dated
November 28, 2001, is completely replaced and superseded as of the Effective
Date set forth in this Sales and Marketing Agreement.

 

15.6         Severability.  If any provision of this Agreement is held to be
illegal or unenforceable, that provision shall be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.

 

15.7         Relationship of Parties.  The parties hereto expressly understand
and agree that the other is an independent contractor in the performance of each
and every part of this Agreement, and is solely responsible for all of its
employees and agents and its labor costs and expenses arising in connection
therewith.  The parties expressly agree and acknowledge that no partnership or
joint venture exists between them.

 

15.8         Assignment.  This Agreement and the rights hereunder are not
transferable or assignable without the prior written consent of the parties
hereto except to a person or entity who acquires all or substantially all of the
assets or business of a party, whether by sale, merger or otherwise.

 

15.9         Publicity and Press Releases.  Except to the extent necessary under
applicable laws, the parties agree that no press releases or other publicity
relating to the substance of the matters contained herein will be made without
joint approval.  Notwithstanding the previous sentence, the parties agree that a
press release announcing this Agreement will be jointly developed by the parties
and released promptly after the Effective Date of this Agreement, and the
parties

 

32

--------------------------------------------------------------------------------


 

recognize that Cygnus will need to file a copy of this Agreement, redacted to
the extent permissible, with the U.S. Securities and Exchange Commission.  Both
parties will consult with each other prior to issuing any future press release
relating to this Agreement.

 

15.10       Force Majeure.  No liability or loss of rights hereunder shall
result to either party from delay or failure in performance (other than payment
of money) caused by governmental actions or restrictions (provided that any such
governmental action or restriction was not the result of actions of a party to
this Agreement), war, terrorist activities, civil commotion, riots, strikes,
power outages, lock outs and acts of God such as fire, flood, earthquakes,
lightning, drought or other similar or dissimilar causes that are beyond the
control of the parties (each, a “Force Majeure Act”).

 

15.11       Remedies.  Except as otherwise expressly stated in this Agreement
including but not limited to Section 11.2, Section 11.3, Section 11.4 and
Section 11.5, the rights and remedies of a party set forth herein with respect
to failure of the other to comply with the terms and conditions of this
Agreement (including, without limitation, rights of full termination of this
Agreement) are not exclusive, the exercise thereof shall not constitute an
election of remedies, and the aggrieved party shall in all events be entitled to
seek whatever additional remedies may be available in law or in equity.

 

15.12       Nonemployment.  During the Term and for a period [CONFIDENTIAL
TREATMENT REQUESTED BY CYGNUS, INC.] thereafter, neither party will employ any
current employee of the other party unless agreed to in writing by the parties,
except that Sankyo may in its sole discretion seek to employ any member of
Cygnus’ sales and marketing group whose employment Cygnus intends to terminate.

 

15.13       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.14       Interpretation.  The parties agree that the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement and that the terms and
conditions of this Agreement shall be construed fairly with respect to the
parties hereto and shall not be construed in favor or against any one party,
regardless of which party was generally responsible for the preparation of this
Agreement.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.

 

CYGNUS, INC.

 

By:

/s/ John C Hodgman

 

 

Name:

John C Hodgman

 

 

 

Title:

Chairman, President & CEO

 

 

 

33

--------------------------------------------------------------------------------


 

SANKYO PHARMA INC.

 

By:

/s/ J Pieroni

 

 

Name:

Joseph Pieroni

 

 

Title:

President

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

U.S. PATENTS OWNED BY CYGNUS  SUBJECT TO FIRST LIEN AND SECURITY INTEREST OF
SANKYO PURSUANT TO SECTION 2.4

 

[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

35

--------------------------------------------------------------------------------


 

EXHIBIT B

 

U.S. PATENTS OWNED BY CYGNUS OR LICENSED BY CYGNUS

(to be updated annually)

 

 

[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

36

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MINIMUM AMOUNT OF CYGNUS’ TRANSFER PRICE

 

 

[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

37

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NEGATIVE COVENANTS PURSUANT TO SECTION 2.4

 

[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

38

--------------------------------------------------------------------------------


 

EXHIBIT E

 

MINIMUM NET SALES BY SANKYO FOR PURPOSES OF SECTION 14.1

 

[CONFIDENTIAL TREATMENT REQUESTED BY CYGNUS, INC.]

 

Calendar Year

Minimum Net Sales by Sankyo

 

39

--------------------------------------------------------------------------------